DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-20 and 32-42 are pending in this Office Action.
Claims 12-20 are elected without traverse, see reason under Election/Restrictions section.
Claims 1-11 and 21-31 are withdrawn and canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to segments including at least one producer or at least one consumer, classified in H04L12/40163.
II. Claims 12-20, drawn to aggregating set of data based on at least one set of rules, classified in G06F11/3072.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) 
The combination in claims 12-20 has utility such as policy-based reporting. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 1-11 because the segments including at least one producer or at least one consumer in the claimed subcombination are not required by the claimed combination. The subcombination in claims 1-11 has separate utility such as assigning priority to messages according to a message field. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-11 and 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions I, there being no allowable generic or linking claim. Election was made in the reply filed on 07/14/2020. 
Applicant’s election of group/invention II in the reply filed on 07/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, the applicant has forfeited the right to petition from the requirement for restriction, because the applicant did not distinctly and specifically point out all errors to be relied upon in the petition in a timely filed traverse (MPEP 818.01(c)). That is because the applicant merely provides a generic statement, on page 6 of the reply filed on 07/14/2020, “Applicant's silence as to certain assertions by the Examiner in the Restriction Requirement is not a concession by Applicant that such assertions are accurate, and Applicant reserves the right to dispute these assertions in the future.” The aforementioned applicant’s statement is a conclusionary statement that does not distinctly and specifically point out the supposed errors in the restriction requirement, because the applicant does not provide any type of evidence that supports his assertion that the subject matter of Invention I and II is interrelated to the extent that a search and examination of the subject matter of those claims would not be overly burdensome. The aforementioned applicant’s broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Since the election is accompanied by an incomplete traversal of the requirement for restriction, the required provisional election (see MPEP § 818.01(b)) has become an election without traverse. In addition, since the applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election is being treated as an election without traverse and is being indicated to the applicant. 
According to MPEP 818.01:
Election in reply to a requirement for restriction may be made either with or without an accompanying traverse of the requirement. A complete reply to a restriction requirement must include an election even if applicant traverses the requirement.
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.
According to MPEP 818.01(a):
As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
According to MPEP 818.01(c):
To preserve the right to petition from the requirement for restriction, all errors to be relied upon in the petition must be distinctly and specifically pointed out in a timely filed traverse by the applicant. If applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election should be treated as an election without traverse and be so indicated to the applicant.

Drawings
The formal drawings received on 15/05/2018 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 18, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhruvakumar, Srinivas (Pub. No.: US 2019/0349422, hereinafter, “Dhruvakumar”) in view of Zhao et al. (Pub. No.: US 2020/0097503, hereinafter, “Zhao”), and further in view of Theeten et al. (Pub. No.: US 2015/0248462, hereinafter, “Theeten”).
Claims 12, 18, 36. Dhruvakumar teaches:
A method, comprising: – in paragraph [0005] (The included drawings are for illustrative purposes and serve only to provide examples of possible structures and operations for the disclosed inventive systems, apparatus, methods and computer program products for providing run-time querying of multi-tenant non-relational database objects.)
creating, at a first inter-bus hub in a hierarchical data bus system, a partitioned log comprising a first partition and a second partition, wherein the first inter-bus hub is coupled to a first data bus residing in a first segment and to a second data bus residing in a second segment; – in paragraphs [0018], [0034] (For each topic, a partitioned log may be maintained and each partition may be an ordered, immutable sequence of records that is continually appended to (e.g. a structured commit log). The records in the partitions may each be assigned a sequential ID number called the offset that uniquely identifies each record within the partition. FIG. 2A shows an initial distribution of partitions amongst brokers. As shown, this example includes 4 brokers (broker 1 210, broker 2 211, broker 3 212, and broker 4 213) that store 4 partitions (Part_1, Part_2, Part_3, Part_4) for a particular topic (Topic_1). In addition, as shown, each partition has 2 replica partitions (e.g. 2 factor replication). As described above, each partition includes 1 leader partition and 2 follower partitions (or replicas).)

Dhruvakumar does not explicitly teach:
filtering, by the first inter-bus hub based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus; wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps; storing, by the first inter-bus hub, the first data in the first partition; filtering, by the first inter-bus hub based on the at least one set of rules, second streams of records of the second segment to aggregate second data from the second data bus; wherein the at least one set of rules identify second destinations, second sources, second segment identifiers, second inter-bus hub identifiers, second topic identifiers, second data priority levels, second data types, and second timestamps; storing, by the first inter-bus hub, the second data in the second partition.
However, Zhao teaches:
filtering, by the first inter-bus hub based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus; – in paragraphs [0062], [0064], [0070] (Responsive to determining that the one or more rules apply to the request for historical events, the flow of operations moves to operations 310-312. At operation 310, the event recordation and distribution manager 120 determines, based on the rules 170, a first path from the first initial topic to a first aggregate topic, where the first path is different from a second path from the first initial topic to a second aggregate topic that is defined according to a current multiplexed framework definition 133. The first aggregate topic is different from the second aggregate topic and the current multiplexed framework definition (e.g., 133) is used for 
wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps; – in paragraph [0059] (each rule from the rules includes a creation date (e.g., 181A) indicating the date at which the rule was created, an initial topic (182A), a previous destination topic (184A)associated with the initial topic, and a switch of path/route commit identifier (183A) identifying the event that was last stored in an event recordation system according to a previous multiplexing framework definition prior to occurrence of a change for events associated with the initial topic.)
storing, by the first inter-bus hub, the first data in the first partition; – in paragraph [0062] (Responsive to determining that the one or more rules apply to the request for historical events, the flow of operations moves to operations 310-312. At operation 310, the event recordation and distribution manager 120 determines, based on the rules 170, a first path from the first initial topic to a first aggregate topic, where the first path is different from a second path from the first initial topic to a second aggregate topic that is defined according to a current multiplexed framework definition 
filtering, by the first inter-bus hub based on the at least one set of rules, second streams of records of the second segment to aggregate second data from the second data bus; – in paragraphs [0062], [0064], [0070] (Responsive to determining that the one or more rules apply to the request for historical events, the flow of operations moves to operations 310-312. At operation 310, the event recordation and distribution manager 120 determines, based on the rules 170, a first path from the first initial topic to a first aggregate topic, where the first path is different from a second path from the first initial topic to a second aggregate topic that is defined according to a current multiplexed framework definition 133. The first aggregate topic is different from the second aggregate topic and the current multiplexed framework definition (e.g., 133) is used for storing new events associated with the first initial topic in a second multiplexed event recordation system at a time that follows the time of receipt of the request.)
wherein the at least one set of rules identify second destinations, second sources, second segment identifiers, second inter-bus hub identifiers, second topic identifiers, second data priority levels, second data types, and second timestamps; – in paragraph [0059] (each rule from the rules includes a creation date (e.g., 181A) indicating the date at which the rule was created, an initial topic (182A), a previous destination topic (184A)associated with the initial topic, and a switch of 
storing, by the first inter-bus hub, the second data in the second partition; – in paragraph [0062] (Responsive to determining that the one or more rules apply to the request for historical events, the flow of operations moves to operations 310-312. At operation 310, the event recordation and distribution manager 120 determines, based on the rules 170, a first path from the first initial topic to a first aggregate topic, where the first path is different from a second path from the first initial topic to a second aggregate topic that is defined according to a current multiplexed framework definition 133. The first aggregate topic is different from the second aggregate topic and the current multiplexed framework definition (e.g., 133) is used for storing new events associated with the first initial topic in a second multiplexed event recordation system at a time that follows the time of receipt of the request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar with Zhao to include filtering, by the first inter-bus hub based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus; wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps; storing, by the first inter-bus hub, the first data in the first partition; filtering, by the first inter-bus hub based on the at least one set of rules, second streams of records of the second segment to aggregate second data from the second data bus; 

Combination of Dhruvakumar and Zhao does not explicitly teach:
relaying, by the first inter-bus hub, the first data from the first partition to one of the first destinations; and relaying, by the first inter-bus hub, the second data from the second partition to one of the second destinations.
However, Theeten teaches:
relaying, by the first inter-bus hub, the first data from the first partition to one of the first destinations; and relaying, by the first inter-bus hub, the second data from the second partition to one of the second destinations. – in paragraph [0109] (As depicted in FIG. 5, each access layer DC 510.sub.A (1) consumes a separate event stream (illustratively, Event Stream 1 (ES1), Event Stream 2 (ES2), and Event Stream 3 (ES3), respectively) including information from local probes in their own coverage area and (2) maintains a sliding time window of w seconds, aggregating download byte counts per location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar and Zhao with Theeten to include relaying, by the first inter-bus hub, the first data from the first partition to one of ..

Claim(s) 13-17, 19, 20, and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhruvakumar, Srinivas (Pub. No.: US 2019/0349422, hereinafter, “Dhruvakumar”) in view of Zhao et al. (Pub. No.: US 2020/0097503, hereinafter, “Zhao”), and further in view of Theeten et al. (Pub. No.: US 2015/0248462, hereinafter, “Theeten”) and MacKenzie et al. (Pub. No.: US 2016/0357778, hereinafter, “MacKenzie”).
Claims 13, 19, 37. Combination of Dhruvakumar, Zhao, and Theeten teaches The method of claim 12 – refer to the indicated claim for reference(s). 

Combination of Dhruvakumar, Zhao, and Theeten does not explicitly teach:
wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system.
However, MacKenzie teaches:
wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system. – in paragraphs [0020], [0118] (The other events include one or more events characterized by messages from a message broker (e.g., an Apache Kafka message bus or Action Log Framework (ALF)), where the message broker acts as a second message bus that is a 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar, Zhao, and Theeten with MacKenzie to include wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system, as taught by MacKenzie, in paragraph [0013], to enable rapid horizontal scalability, and efficiently handling outages of component computing systems.

Claims 14, 38. Combination of Dhruvakumar, Zhao, Theeten, and MacKenzie teaches The method of claim 13 – refer to the indicated claim for reference(s).  

MacKenzie further teaches:
wherein the DMaaP system comprises a distributed streaming platform that stores and publishes the first and second streams of records. – in paragraph [0184] (A fourth using step 308 includes using a message bus to store the records of the user-initiated events and the other events, the message bus allowing processes executing within the first and second networks to publish and subscribe to the records of the events.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar, Zhao, and Theeten with 

Claims 15, 19, 39. Combination of Dhruvakumar, Zhao, and Theeten teaches The method of claim 12 – refer to the indicated claim for reference(s).

Combination of Dhruvakumar, Zhao, and Theeten does not explicitly teach:
wherein the first destinations comprise one of: a third data bus residing in a third segment, a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub.
However, MacKenzie further teaches:
wherein the first destinations comprise one of: a third data bus residing in a third segment, a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub. – in paragraphs [0117], [0118] (The first message bus 72 represents an abstraction of data maintained via a first underlying distributed database 74. The first underlying distributed database 74 (e.g., as may be implemented via Apache HBase, 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar, Zhao, and Theeten with MacKenzie to include wherein the first destinations comprise one of: a third data bus residing in a third segment, a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub, as taught by MacKenzie, in paragraph [0013], to enable rapid horizontal scalability, and efficiently handling outages of component computing systems.

Claims 16, 20, 40. Combination of Dhruvakumar, Zhao, Theeten, and MacKenzie teaches The method of claim 15 – refer to the indicated claim for reference(s).

MacKenzie further teaches:
wherein relaying the first data to one of the first destinations further comprises: relaying the first data for storing in a third partition at the third data bus, relaying the first data for storing in a fourth partition at the second inter-bus hub, or relaying the first data for storing in a fifth partition at the third inter-bus hub. – in paragraphs [0117], [0118] (The first message bus 72 represents an abstraction of data maintained via a first underlying distributed database 74. The first underlying distributed database 74 (e.g., as may be implemented via Apache HBase, 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar, Zhao, and Theeten with MacKenzie to include wherein relaying the first data to one of the first destinations further comprises: relaying the first data for storing in a third partition at the third data bus, relaying the first data for storing in a fourth partition at the second inter-bus hub, or relaying the first data for storing in a fifth partition at the third inter-bus hub, as taught by MacKenzie, in paragraph [0013], to enable rapid horizontal scalability, and efficiently handling outages of component computing systems.

Claims 17, 41, 42. Combination of Dhruvakumar, Zhao, and Theeten teaches The method of claim 12 – refer to the indicated claim for reference(s).

Combination of Dhruvakumar, Zhao, and Theeten does not explicitly teach:
wherein the partitioned log at the first inter-bus hub further comprises a third partition and a fourth partition, the method further comprising: retrieving third data stored in the third partition; passing the third data to the first data bus for storing in a fifth fourth partition at the first data bus; retrieving fourth data stored in the fourth partition; and passing the fourth data to the second data bus for storing in a sixth fifth partition at the second data bus.
However, MacKenzie teaches:
wherein the partitioned log at the first inter-bus hub further comprises a third partition and a fourth partition, the method further comprising: retrieving third data stored in the third partition; passing the third data to the first data bus for storing in a fifth fourth partition at the first data bus; retrieving fourth data stored in the fourth partition; and passing the fourth data to the second data bus for storing in a sixth fifth partition at the second data bus. – in paragraphs [0117], [0118], [0121] (The first message bus 72 represents an abstraction of data maintained via a first underlying distributed database 74. The first underlying distributed database 74 (e.g., as may be implemented via Apache HBase, MySQL, Kafka, and/or other mechanisms) of the first message bus system 64 includes a first instance of native replication functionality 76. the first message bus system 64 and the second message bus system 84 replicate to each other as though both are acting as master and slave systems simultaneously. In such implementation, when one message bus system 64 and/or associated data center experience operational issues, e.g., one data center goes offline or is otherwise compromised, operations of the affected message bus system may be transferred to non-effected message bus system.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dhruvakumar, Zhao, and Theeten with MacKenzie to include wherein the partitioned log at the first inter-bus hub further comprises a third partition and a fourth partition, the method further comprising: retrieving third data stored in the third partition; passing the third data to the first data bus for storing in a fifth fourth partition at the first data bus; retrieving fourth data stored in the fourth partition; and passing the fourth data to the second data bus for storing in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD RAZA/Examiner, Art Unit 2449